Citation Nr: 0843980	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  04-10 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
disability due to hypothyroidism, claimed as due to medical 
treatment provided by the Department of Veterans Affairs 
(VA).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from September 1990 to March 
1993.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).   


FINDINGS OF FACT

The only competent medical evidence of record shows that the 
disability due to hypothyroidism was not due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing medical 
treatment, and that the proximate cause of any such 
disability was not an event which was not reasonably 
foreseeable.


CONCLUSION OF LAW

The requirements for compensation under 38 U.S.C.A. § 1151 
for disability due to hypothyroidism claimed as due to 
medical treatment provided by the VA are not met.  
38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.361 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to provide notification and assistance with 
respect to substantiating a claim for compensation pursuant 
to the Veterans Claims Assistance Act of 2000.  Initially, 
the Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
December 2004 and April 2008 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
her claim, as well as an explanation of what evidence was to 
be provided by her and what evidence the VA would attempt to 
obtain on her behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's private and VA treatment records have been 
obtained.  She has declined a hearing.  The veteran was 
afforded a VA examination.  The examination report reflects 
that the examiner reviewed the claims file, and the examiner 
rendered a fully informed opinion.  The Board does not know 
of any additional relevant evidence which is available but 
has not been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

The veteran contends that the RO made a mistake by denying 
her claim for compensation because she developed additional 
disability due to treatment given for hyperthyroidism.  She 
asserts that the treatment for hyperthyroidism caused her to 
develop hypothyroidism.  She further asserts that she was not 
adequately warned that this might occur, and that she would 
not have undergone the procedure is she had known that one 
disability would be replaced with another.  

The appellant's claim for compensation is premised on 
38 U.S.C.A. § 1151.  Under that provision, a veteran who 
suffers an injury or an aggravation of an injury resulting in 
additional disability by reason of VA medical or surgical 
treatment, is entitled to compensation in the same manner as 
if such disability were service connected.  

The Board notes that, for claims filed prior to October 1, 
1997, a claimant was not required to show fault or negligence 
in medical treatment in order to establishes entitlement to 
benefits under 38 U.S.C.A. § 1151.  However, the statue was 
amended, effective in October 1997, to require evidence of 
negligence or other fault on the part of VA, or the 
occurrence of an accident or an otherwise unforeseeable 
event.  Those amendments apply to claims for compensation 
under 38 U.S.C.A. § 1151 which were filed on or after October 
1, 1997.  VAOPGCPREC 40-97.  As the veteran's claim was filed 
in August 2000, the version of § 1151 that is applicable to 
this case is the amended version.  See Pub. L. No. 104-204, 
§ 422(b)(1), (c), 110 Stat. 2926-27 (1996).  

The amendments to 38 U.S.C.A. § 1151 made by Public Law 104-
204, and in effect when the veteran submitted this claim, 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  

In determining whether a veteran has "additional" 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  VA 
considers each involved body part or system separately. 38 
C.F.R. § 3.361(b).  The governing regulation specifies that 
continuance or natural progress of a disease for which VA 
furnished care cannot be considered caused by the VA care 
unless there was failure to timely diagnose and properly 
treat the disorder.  

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished 


unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2)).

Determinations of whether there was informed consent involve 
consideration of whether the health care providers 
substantially complied with the requirements of 38 C.F.R. § 
17.32.  Minor deviations from the requirements of 38 C.F.R. § 
17.32 that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent. 38 C.F.R. § 
3.361(d)(1).  

The evidence reflects that the veteran was seen on various 
occasions at a VA medical center for a variety of health 
problems, including hyperthyroidism.  A VA record dated in 
April 1998 reflects that a thyroid scan showed that there was 
84% uptake compared to normal range of 5 to 15%.  The thyroid 
was diffusely enlarged 


and there was a pyramidal lobe extending from the medial 
border of the left lobe.  It was stated that:

The benefits and possible side effects of 
radioactive iodine therapy was discussed at length 
with the patient.  She was given printed 
information to read regarding the procedure.  She 
was instructed in precautions to take to decrease 
radiation exposure to members of the public.  The 
patient was then given an oral dose of 10.4 mCi of 
radioactive Iodine 131 for the treatment of 
hyperthyroidism.  
  
Subsequent treatment records such as a VA treatment record 
dated in April 1999 reflect a diagnosis of hypothyroidism 
which was treated with Synthroid.  

The Board finds that there is no dispute as to whether the 
treatment with radioactive materials did in fact cause the 
hyperthyroidism to become hypothyroidism.  Nevertheless, the 
evidence still is not sufficient to support the claim as 
there is no competent opinion to show that there was 
negligence or other fault.  The only evidence weighs against 
the claim.  In a VA medical opinion dated in May 2008, a 
physician reviewed the veteran's records and concluded that 
the veteran was afforded appropriate treatment by the VA.   
The examiner stated that the appellant's hyperthyroidism was 
appropriately treated with radioactive iodine.  The examiner 
also noted that the records showed that the benefits and side 
effects were discussed at length with the patient.  The VA 
physician providing the opinion further noted that according 
to the Merck manual, permanent hypothyroidism eventually 
occurs in the majority of patients after radioactive therapy.  
The VA physician further noted that it was clinically sound 
not to immediately prescribe thyroid hormone replacement 
therapy until the appropriate dose was established at follow 
up visits.  Therefore, the examiner stated that in his 
opinion no additional disability resulted from the VA 
treatment, and that there was no evidence of carelessness, 
negligence, lack of proper skill or error in judgment.  

In reviewing the medical evidence pertaining to the veteran's 
disability, the Board notes that the medical opinion 
indicates that there was no carelessness, negligence, 


lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing the medical care.  Thus, 
the opinion of the physician who provided the opinion is 
entirely unfavorable to the veteran's claim.  In addition, in 
light of the treatment note reflecting that possible 
complications were discussed at length, the proximate cause 
of any such disability was not an event which was not 
reasonably foreseeable.

Although the veteran had reported her own belief that she 
received substandard care, those statements by the veteran 
are not sufficient support the claim.  Although the veteran 
sincerely believes that her complications were due to 
improper VA treatment, the Court has held that lay persons, 
such as the veteran, are not qualified to offer an opinion 
that requires medical knowledge, such as a diagnosis or an 
opinion as to the cause of a disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In summary, the competent medical evidence, the VA opinion, 
shows that any additional disability was not proximately 
caused by carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part 
in furnishing the medical or surgical treatment, and that the 
proximate cause of any such disability was an event which was 
reasonably foreseeable.  The occurrence of a complication 
does not, in and of itself, demonstrate fault.  38 C.F.R. 
§ 3.361(c)(1).

Accordingly, the Board concludes that the criteria for 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
disability due to hypothyroidism claimed as due to inadequate 
medical treatment provided by the VA are not met.  The 
preponderance of the evidence weighs against the claim for 
compensation under 38 U.S.C.A. § 1151, and the provisions of 
38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable to warrant a more favorable determination.  The 
claim must be denied.


	(CONTINUED ON NEXT PAGE)


ORDER

Compensation under 38 U.S.C.A. § 1151 for a disability due to 
hypothyroidism claimed as due to medical treatment provided 
by the VA is denied.




____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


